
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 445
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To establish a research, development,
		  demonstration, and commercial application program to promote research of
		  appropriate technologies for heavy duty plug-in hybrid vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heavy Duty Hybrid Vehicle Research,
			 Development, and Demonstration Act of 2009.
		2.Advanced heavy duty hybrid vehicle
			 technology research, development, demonstration, and commercial application
			 program
			(a)EstablishmentThe Secretary shall establish a competitive
			 research, development, demonstration, and commercial application program
			 (referred to in this Act as the program) to provide grants to
			 applicants to carry out projects to advance research and development and to
			 demonstrate technologies for advanced heavy duty hybrid vehicles.
			(b)Applications
				(1)In generalThe Secretary shall issue requirements for
			 applying for grants under the program.
				(2)Selection criteriaThe Secretary shall establish selection
			 criteria for awarding grants under the program. In evaluating applications, the
			 Secretary shall—
					(A)consider the ability of applicants to
			 successfully complete both phases described in subsection (c); and
					(B)give priority to applicants who are best
			 able to—
						(i)fill existing research gaps and achieve the
			 greatest advances beyond the state of current technology; and
						(ii)achieve the greatest reduction in fuel
			 consumption and emissions.
						(3)PartnersAn applicant for a grant under this section
			 may carry out a project in partnership with other entities.
				(4)Schedule
					(A)Application requestNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall publish in the Federal Register,
			 and elsewhere as appropriate, a request for applications to undertake projects
			 under the program. Applications shall be due not later than 90 days after the
			 date of such publication.
					(B)Application selectionNot later than 90 days after the date on
			 which applications for grants under the program are due, the Secretary shall
			 select, through a competitive process, all applicants to be awarded a grant
			 under the program.
					(5)Number of grantsThe Secretary shall determine the number of
			 grants to be awarded under the program based on the technical merits of the
			 applications received. The number of grants awarded under the program shall not
			 be less than three or more than seven, and at least half of the grants awarded
			 shall be for plug-in hybrid technology.
				(6)Award amountsThe Secretary shall award not more than
			 $3,000,000 to each recipient per year for each of the 3 years of the
			 project.
				(c)Program requirements; Two
			 phasesEach grant recipient
			 shall be required to complete two phases:
				(1)Phase one
					(A)In generalIn phase one, the recipient shall research
			 and demonstrate advanced hybrid technology by producing or retrofitting one or
			 more advanced heavy duty hybrid vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase one, the recipient shall submit to the Secretary a report containing
			 data and analysis of—
						(i)the performance of each vehicle in carrying
			 out the testing procedures developed by the Secretary under subparagraph
			 (E);
						(ii)the performance during such testing of each
			 vehicle’s components, including the battery, energy management system, charging
			 system, and power controls;
						(iii)the projected cost of each vehicle,
			 including acquisition, operating, and maintenance costs; and
						(iv)the emissions levels of each vehicle,
			 including greenhouse gas levels.
						(C)TerminationThe Secretary may terminate the grant
			 program with respect to the project of a recipient at the conclusion of phase
			 one if the Secretary determines that the recipient cannot successfully complete
			 the requirements of phase two.
					(D)TimingPhase one begins upon receipt of a grant
			 under the program and has a duration of one year.
					(E)Testing proceduresThe Secretary shall develop standard
			 testing procedures to be used by recipients in testing each vehicle. Such
			 procedures shall include testing a vehicle’s performance under typical
			 operating conditions.
					(2)Phase two
					(A)In generalIn phase two, the recipient shall
			 demonstrate advanced manufacturing processes and technologies by producing or
			 retrofitting fifty advanced heavy duty hybrid vehicles.
					(B)ReportNot later than 60 days after the completion
			 of phase two, the recipient shall submit to the Secretary a report
			 containing—
						(i)an analysis of the technological challenges
			 encountered by the recipient in the development of the vehicles;
						(ii)an analysis of the technological challenges
			 involved in mass producing the vehicles; and
						(iii)the manufacturing cost of each vehicle, the
			 estimated sale price of each vehicle, and the cost of a comparable non-hybrid
			 vehicle.
						(C)TimingPhase two begins at the conclusion of phase
			 one and has a duration of two years.
					(d)Research on vehicle usage and alternative
			 drive trainsThe Secretary
			 shall conduct research into alternative power train designs for use in advanced
			 heavy duty hybrid vehicles. Such research shall compare the estimated cost,
			 including operating and maintenance costs, emissions reductions, and fuel
			 savings of each design with similar non-hybrid power train designs under the
			 conditions in which these vehicles are typically used, including, for each
			 vehicle type—
				(1)number of miles driven;
				(2)time spent with the engine at idle;
				(3)horsepower requirements;
				(4)length of time the maximum or near maximum
			 power output of the vehicle is needed; and
				(5)any other factors that the Secretary
			 considers appropriate.
				(e)Report to the CongressNot later than 60 days after the Secretary
			 receives the reports from grant recipients under subsection (c)(2)(B), the
			 Secretary shall submit to the Congress a report containing—
				(1)an identification of the grant recipients
			 and a description of the projects to be funded;
				(2)an identification of all applicants who
			 submitted applications for the program;
				(3)all data contained in reports submitted by
			 grant recipients under subsection (c);
				(4)a description of the vehicles produced or
			 retrofitted by recipients in phase one and phase two of the project, including
			 an analysis of the fuel efficiency of such vehicles; and
				(5)the results of the research carried out
			 under subsections (d) and (h).
				(f)Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary shall coordinate, and not duplicate,
			 activities under this Act with other programs and laboratories of the
			 Department of Energy and other Federal research programs.
			(g)Cost sharingSection 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352) shall apply to the program established pursuant to this
			 section.
			(h)Electrical grid research pilot
			 programThe Secretary shall
			 establish a pilot program through the National Laboratories and Technology
			 Centers of the Department of Energy to research and test the effects on the
			 domestic electric power grid of the widespread use of plug-in hybrid vehicles,
			 including plug-in hybrid vehicles that are advanced heavy duty hybrid
			 vehicles.
			(i)DefinitionsFor purposes of this section:
				(1)Advanced heavy duty hybrid
			 vehicleThe term
			 advanced heavy duty hybrid vehicle means a vehicle with a gross
			 weight between 14,000 pounds and 33,000 pounds that is fueled, in part, by a
			 rechargeable energy storage system.
				(2)Greenhouse
			 gasThe term greenhouse
			 gas means—
					(A)carbon dioxide;
					(B)methane;
					(C)nitrous oxide;
					(D)hydrofluorocarbons;
					(E)perfluorocarbons; or
					(F)sulfur hexafluoride.
					(3)Plug-in
			 hybridThe term plug-in
			 hybrid means a vehicle fueled, in part, by electrical power that can be
			 recharged by connecting the vehicle to an electric power source.
				(4)RetrofitThe term retrofit means the
			 process of creating an advanced heavy duty hybrid vehicle by converting an
			 existing, fuel-powered vehicle.
				(5)SecretaryThe term Secretary means the
			 Secretary of Energy.
				(j)Authorization of appropriations
				(1)There are authorized to be appropriated to
			 the Secretary $16,000,000 for each of fiscal years 2010 through 2012 to carry
			 out this section.
				(2)Of the funds authorized under paragraph
			 (1), not more than $1,000,000 per fiscal year may be used for—
					(A)carrying out the studies required under
			 subsection (d);
					(B)carrying out the pilot program required
			 under subsection (h); and
					(C)the administration of the program.
					3.Expanding research in hybrid technology for
			 large vehiclesSubsection
			 (g)(1) of the United States Energy Storage Competitiveness Act of 2007 (enacted
			 as section 641(g)(1) of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17231(g)(1))) is amended by inserting vehicles with a gross
			 weight over 16,000 pounds, before stationary
			 applications.
		
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
